DETAILED ACTION
Applicant's submission filed on January 7, 2022 has been entered.
Claims 1-19 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.     
Drawings
The drawings are objected to because the view numbers must be larger than the numbers used for reference characters.  See 37 C.F.R. 1.84(u)(1).  View numbers must be preceded by the abbreviation “FIG.”.  See 37 C.F.R. 1.84(u)(1).  The text adjacent view numbers “1” and “11” should be removed.  See 37 C.F.R. 1.84(u)(2).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
Claim Objections
Regarding Claim 1, line 8, it appears that the language “of the plurality of the terminals” should be changed to “each of the plurality of terminals.”
Regarding Claim 1, line 11, it appears that the language “the terminal” should be changed to “each terminal.”
Regarding Claim 1, line 12, it appears that the language “the opposite” should be changed to “opposite.”
Regarding Claim 3, line 1, it appears that the language “plate like” should be changed to “plate-like.”
Regarding Claim 3, line 3, it appears that the language “the terminal holder” should be changed to “one of the terminal holders” or similar language. 
Regarding Claim 8, line 10, it appears that the term “continuously” should be changed to “substantially” or similar language. See the 35 U.S.C. 112(a) rejection below.
Regarding Claim 15, line 1, it appears that the language “the electrode” should be changed to “an electrode.”
Regarding Claim 17, line 2, it appears that the language “the same” should be changed to “a same.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL. - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Specifically, Claim 1, lines 9-10, recites “each circular track being at a constant radial distance.”  However, it appears that 111 (Fig. 12 of the Specification) is segmented across a radial distance and is not flush with the dashed line formed by the radius R. That is, the radius does not appear to be constant.  Thus, perhaps the language “constant radial distance” should be changed to “substantially constant radial distance” or similar. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamura et al. (U.S. Pat. No. 6,914,356, hereinafter “Yamamura”).    
Specifically, regarding Claim 1, Yamamura discloses a motor (1; FIG. 1) comprising: a stator (3; FIG. 1) including a coil (12; FIG. 1) connected to a busbar assembly (14; FIG. 1), a rotor (4) disposed inside the stator (3), and a shaft (5) coupled to the rotor (4; FIG. 1), wherein the busbar assembly comprises a busbar body (15, 15A; see FIG. 5B reproduced and annotated below) and a plurality of terminals (17, 24; FIGS. 4A, 8A) coupled to the busbar body (15, 15A), each terminal including a body (24) and electrodes (22, 25; FIG. 4A), the busbar body (15, 15A) having an inner radius (e.g., R1 in FIG. 4B below) and an outer radius (e.g., R2), wherein the electrodes (22, 25) of the plurality of the terminals (17, 24) are located on different circular tracks between the inner radius and the outer radius (FIG. 4A), each circular track being at a constant radial distance from a center of the busbar body (e.g., FIG. 4A), and wherein [each] terminal body (24) has a belt shape (e.g., FIG. 8A), and the electrodes (22, 25) are formed in a hook shape by bending [the] opposite end portions of the terminal body (24) along an extending direction of the terminal body (FIGS. 6A, 7B, 8B).

    PNG
    media_image1.png
    381
    889
    media_image1.png
    Greyscale

Regarding Claim 2, Yamamura discloses that the terminal bodies (24; FIG. 8A) of the plurality of the terminals (17, 24) are located on three different circular tracks (FIGS. 4A, 4B).
Regarding Claim 3, Yamamura discloses that the busbar body (15, 15A) comprises a plate like base (15B) and terminal holders (16) extending perpendicularly upwardly from the base (FIG. 4B), [a] terminal body (24) of [one of the plurality of] terminal[s] being inserted into [one of] the terminal holder[s] (FIG 4B).
Regarding Claim 4, Yamamura discloses that each terminal holder  (16) comprises two walls (15A) extending upwardly from the base (FIG 4B), the busbar body fitting between the two walls (portion 15A; FIG. 4B). 
Regarding Claim 5, Yamamura discloses a neutral terminal (18) comprising a plurality of electrodes coupled to the busbar body (FIG. 3) and disposed on an outermost side of the busbar body (FIG. 11B).
Regarding Claim 6, Yamamura discloses that at least two terminals among the plurality of the terminals (17, 24) are disposed at different locations around a center of the busbar body (15, 15A) in radial and circumferential directions (FIGS. 4A and B).
Regarding Claim 7, Yamamura discloses that at least two terminals among the plurality of the terminals (17, 24) are disposed at different locations around a center of the busbar body (15, 15A) in radial and circumferential directions (FIGS. 4A and B).
Regarding Claim 8, Yamamura discloses a motor (1) comprising: a stator (3) including a coil (12) connected to a busbar assembly (14), a rotor (4) disposed inside the stator (3; FIG. 1), a shaft (5) coupled to the rotor (4), wherein the busbar assembly comprises a busbar body (15, 15A) and a plurality of terminals (17, 24) coupled to the busbar body (15, 15A), each terminal including a body (24) and electrodes (22, 25), the busbar body (15, 15A) having an inner radius and an outer radius, wherein all of the electrodes (22, 25) of the plurality of the terminals (17, 24) are disposed in an area between the inner radius and the outer radius (FIGS. 4A, 4B), and wherein the terminal body (24) has a pair of ends (E1, E2; FIG. 8B reproduced and annotated below) and is continuously arcuate between the pair of ends (FIG. 8B), and an electrode (22, 25) connected to each of the pair of ends of the terminal body (FIG. 8B), wherein each of the electrodes (22, 25) has a J-shape (FIG. 8B), with a first linear portion (22) having a first end directly attached to one of the pair of ends of the terminal body(e.g., at 17a) and a second arcuate portion (25) directly attached to and extending from a second end of the first linear portion (FIG. 8B).
Regarding Claim 9, Yamamura discloses that each of the plurality of terminals (17, 24) has a top edge of the terminal body (24TE) at a same height as a top edge of the electrodes (22TE; FIG. 9A, reproduced and annotated below). 

    PNG
    media_image2.png
    457
    278
    media_image2.png
    Greyscale

Regarding Claim 10, Yamamura discloses that at least two terminals among the plurality of the terminals (17, 24) are disposed at different locations around a center of the busbar body (15, 15A) in radial and circumferential directions (FIG. 4A).
Regarding Claim 11, Yamamura discloses that the electrodes (22, 25) of the at least two terminals of the plurality of the terminals (17, 24) are located at different locations around the center of the bus bar body in the radial direction (FIG. 4A and 6A).
Regarding Claim 12, Yamamura discloses that the busbar body (15, 15A) includes at least one electrode hole (27), and wherein the at least one electrode hole is disposed below the electrode (22, 25; FIG. 13B when rotated 180 degrees) of the terminal and disposed around the center of the busbar body (FIG. 14A) in the circumferential direction at a location corresponding to the electrode of the terminal (FIGS. 13A, 14A, and 14B).
Regarding Claim 13, Yamamura discloses that all the electrodes (22, 25) of the plurality of the terminals (17, 24) are disposed at different locations around the center of the busbar body (15, 15A) in the circumferential direction (FIG. 4A). 
Regarding Claim 14, Yamamura discloses that the electrodes (22, 25) formed at the opposite end portions of the terminal body are formed to be bent in the same direction (FIG. 4A). 
Regarding Claim 15, Yamamura discloses that the electrode (25) disposed at an outermost side around the center of the busbar (25B, FIG. 13A reproduced and annotated below) in the radial direction protrudes inward (FIG. 13A). 

    PNG
    media_image3.png
    681
    1026
    media_image3.png
    Greyscale

Regarding Claim 16, Yamamura discloses that the electrode disposed at an innermost side around the center of the busbar (25A) in the radial direction protrudes toward an outside (FIG. 13A above). 
Regarding Claim 17, Yamamura discloses that all the electrodes (22, 25) of the plurality of the terminals (17, 24) are disposed at the same height (FIG. 4A).
Regarding Claim 18, Yamamura discloses that the plurality of the terminals (17, 24) comprise at least a first terminal, a second terminal and a third terminal (terminals corresponding to each of 25A, 25B, and 25C in FIG. 13A above) which are disposed at different locations around a center of the busbar body (15, 15A) in the radial direction (FIGS. 4A and 13A). 
Regarding Claim 19, Yamamura discloses that the plurality of terminals (17, 24) are spaced from one another in a radial direction of the busbar body (15, 15A) so not to overlap each other in a circumferential direction of the busbar body (15, 15A; FIG. 4A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833